On order of the Court, the application for leave to appeal the February 6, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE in part the order entered by the Ingham Circuit Court on June 27, 2017. We VACATE that part of the order stating, "Pursuant to MCR 2.602(A)(3), this judgment resolves the last pending claim and closes the case." Motions that do not substantially comply with the requirements of the court rules and successive motions for relief from judgment may be returned to the defendant under certain conditions. MCR 6.502(D) ; MCR 6.502(G)(1). But a defendant may file a second or subsequent motion for relief from judgment based on a retroactive change in law or a claim of new evidence. MCR 6.502(G)(2).
In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to remand and the motion for sanctions are DENIED.